Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 cites “said generic control plane protocol”, but possess no antecedent basis for this claim limitation within claim 18, nor in antecedent claims 10 or 15. It is indefinite as to whether Applicant intended this recitation to be a new claim limitation or intended the claim to depend upon claim 15, rather than the cited claim 16. Clarification is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Regarding the formatting of claim 10:
Clause “(a)”  possess two subclauses, “(c)” and “(d)”. Not only is this not in proper order, but as c and d are subclauses, it is confusing to give them the same formatting as the governing clause.  
Clause “(a)” ends with a semicolon. A colon would be proper.
Subclauses (c)-(i) and (c)-(iii) uses the same formatting used to designate listed claim elements as it does to designate the subclause heading. It is confusing to give them the same formatting.
Appropriate correction is required. The Examiner-provided structure of the rejection of claim 10 uses a suggested formatting.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welder et al (hereinafter Welder) US 7814481.

Referring to claim 1, Welder discloses a cable distribution system that includes a head end connected to a plurality of customer devices through a transmission network that includes a remote fiber node that converts digital data to analog data suitable for said plurality of customer devices, where said remote fiber node includes a processor, comprising the steps of:
(a) said remote fiber node including at least one of (i) session and/or channel information of said remote fiber node and (ii) configuration information of said remote fiber node (see Col. 2, Lines 34-44, Col. 6, Lines 32-42, and Col. 9, Lines 35-58 for disclosing a network containing multiple network nodes/devices (wherein each network node/device is be “remote” from one another) that have ongoing sessions and configuration data, further noting Col. 6, Lines 23-31 disclose that the nodes of the network can be nodes in a fiber-optic cabling network);
(b) said remote fiber node resetting a software dataplane of a dataplane of said remote fiber node that provides services to said plurality of customer devices (see Col. 7, Lines 45-57, Col. 8 Lines 33-40, and Col. 4, Lines 2-9 for disclosing resetting a layer software/hardware reset of the network node that provides communication services to a plurality of end users/customer devices);
(c) said remote fiber node restoring at least one of (i) said session and/or channel information and (ii) said configuration information to configure said remote physical device (see Col. 9, Lines 35-58 for disclosing the network node/device has the configuration data restored);
(d) said remote fiber node providing services to said customers based upon said at least one of (i) said loaded said session and/or channel information and (ii) said configuration information (see Col. 9, Lines 31-58 for disclosing the network node/device resumes operations of the reset components based on the configuration information).

Referring to claim 4, Welder discloses modifying said software dataplane as a result of resetting said remote fiber node as seen in the rejection of claim 1, wherein system software of the network device responsible for carrying user traffic (interpreted as the dataplane) is upgraded/modified.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welder et al (hereinafter Welder) US 7814481 in view of Khan et al (hereinafter Khan) US 20210227053.

Referring to claim 2, Welder discloses the said remote fiber node and other limitations as seen in the rejection of claim 1.
Welder is unclear as to resetting software applications in a control plane
Khan discloses resetting software applications in a control plane (see Paragraphs 0028 and 0083-0087 for disclosing the reset of software application of a control plane in order to upgrade software on the control plane).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the resetting of software application in a control plane of Khan with the system of Welder in order to reduce the impact of the software upgrade and alleviate fast upgrade issues for layer 3 protocols and their corresponding state machine (see Khan, Paragraph 0087).

Referring to claim 3, Welder discloses modifying at least one of said software applications as a result of resetting said remote fiber node as seen in the rejection of claim 1, wherein software applications are upgraded/modified.

Referring to claim 5, Welder discloses a cable distribution system that includes a head end connected to a plurality of customer devices through a transmission network that includes a remote fiber node that converts digital data to analog data suitable for said plurality of customer devices, where said remote fiber node includes a processor, comprising the steps of:
said remote fiber node resetting software applications of a data plane of said remote fiber node in a manner free from impacting providing services to said customers as a result of said resetting said software applications and (b) said remote fiber node executing said reset software applications as seen in the rejection of claim 1.
Welder is unclear as to resetting software applications of a control plane.
Khan discloses resetting software applications in a control plane (see Paragraphs 0028 and 0083-0087 for disclosing the reset of software application of a control plane in order to upgrade software on the control plane).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the resetting of software application in a control plane of Khan with the system of Welder in order to reduce the impact of the software upgrade and alleviate fast upgrade issues for layer 3 protocols and their corresponding state machine (see Khan, Paragraph 0087).

Referring to claim 6, Khan discloses said software applications include a device driver (see Paragraphs 0056, 0095, and 0116 for disclosing the software applications include a device driver).

Claim 7 is rejected on the same grounds as claim 3.

Claim 8 is rejected on the same grounds as claim 1, further noting the rejection of claim 1 discloses Welder’s teaching of the storing /saving the configuration information present in claim 1.

Claim 9 is rejected on the same grounds as claim 1, further noting the rejection of claim 1 discloses Welder’s teaching of the restoring the configuration information present in claim 1.

Referring to claim 10, Welder discloses a cable distribution system that includes a head end connected to a plurality of customer devices through a transmission network that includes a remote fiber node that converts digital data to analog data suitable for said plurality of customer devices, where said remote fiber node includes a processor, comprising the steps of:
said remote fiber node selecting at least one of the following resetting processes;
(A) a software dataplane resetting process comprising:
(i) said remote fiber node including at least one of (a) session and/or channel information of said remote fiber node and (b) configuration information of said remote fiber node (see Col. 2, Lines 34-44, Col. 6, Lines 32-42, and Col. 9, Lines 35-58 for disclosing a network containing multiple network nodes/devices (wherein each network node/device is be “remote” from one another) that have ongoing sessions and configuration data, further noting Col. 6, Lines 23-31 disclose that the nodes of the network can be nodes in a fiber-optic cabling network);
(ii) said remote fiber node resetting a software dataplane of a dataplane of said remote fiber node that provides services to said plurality of customer devices (see Col. 7, Lines 45-57, Col. 8 Lines 33-40, and Col. 4, Lines 2-9 for disclosing resetting a layer software/hardware reset of the network node that provides communication services to a plurality of end users/customer devices);
(iii) said remote fiber node restoring at least one of (a) said session and/or channel information and (b) said configuration information to configure said remote physical device (see Col. 9, Lines 35-58 for disclosing the network node/device has the configuration data restored);
(iv) said remote fiber node providing services to said customers based upon said at least one of said loaded said session and/or channel information and said configuration information (see Col. 9, Lines 31-58 for disclosing the network node/device resumes operations of the reset components based on the configuration information);
(B) a software applications resetting process comprising:
(i) said remote fiber node resetting software applications of a data plane of said remote fiber node in a manner free from impacting providing services to said customers as a result of said software applications resetting process and (ii) said remote fiber node executing said reset software applications as seen above and in the rejection of claim 1.
Welder is unclear as to resetting software applications of a control plane.
Khan discloses resetting software applications in a control plane (see Paragraphs 0028 and 0083-0087 for disclosing the reset of software application of a control plane in order to upgrade software on the control plane).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the resetting of software application in a control plane of Khan with the system of Welder in order to reduce the impact of the software upgrade and alleviate fast upgrade issues for layer 3 protocols and their corresponding state machine (see Khan, Paragraph 0087).

Claim 11 is rejected on the same grounds as claim 2.

Claim 12 is rejected on the same grounds as claim 3.

Claim 13 is rejected on the same grounds as claim 1 and 10.

Claim 14 is rejected on the same grounds as claim 4.

Referring to claim 16, Welder in view of Khan discloses said software dataplane as seen in the rejection of claim 10 .
Welder in view of Khan is unclear as to layer two tunneling protocol software.
Official Notice is taken that the use of layer two tunneling protocol software in network nodes/device is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Welder in view of Khan to use layer two tunneling protocol software in order to take advantage of a well-known, published standard (e.g., RFC 2661).

Claim 17 is rejected on the same grounds as claim 6.

Claim 19 is rejected on the same grounds as claim 8.

Claim 20 is rejected on the same grounds as claim 9.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Welder et al (hereinafter Welder) US 7814481 in view of in view of Khan et al (hereinafter Khan) US 20210227053, and further in view of Pfeffer US 20190036785.

Referring to claim 15, Welder in view of Khan discloses said software dataplane  as seen in the rejection of claim 10.
Welder in view of Khan is unclear as to generic control plane protocol software.
Pfeffer discloses GCP software (see Paragraph 0017).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique of using GCP software on network nodes of Pfeffer with the known network node software upgrading systems of Welder in view of Khan in order to predictably improve the system by taking advantage of a well-known, published DOCSIS specification (e.g., Cable Labs Specification, CM-SP-GCP-I02-160512).

Referring to claim 18, Welder in view of Khan, and further in view of Pfeffer discloses said generic control plane protocol in remote devices of a fiber optic network as seen in the rejection of claim 15.
Welder in view of Khan, and further in view of Pfeffer is unclear as to reestablishing of a connection between a head end and a network node based upon a generic control plane reconnect process.
Official Notice is taken that the reestablishing of a connection between network nodes based upon a generic control plane reconnect process is well known in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Welder in view of Khan, and further in view of Pfeffer to reconnect any detected interrupted connection between network nodes by taking advantage of a well-known, published DOCSIS protocol specification (e.g., Cable Labs Specification, CM-SP-GCP-I02-160512).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kankkunen, Antti – NPL titled “Non-Service Affecting Software Upgrades for Multi-Service Routers” for disclosing the subject matter detailed in the title.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
11/04/2022